Per Curiam.
The defendant, Terry Martin, appeals his conviction of the offense of unarmed robbery. MCLA § 750.530; MSA § 28.798.
The people’s evidence tended to show that immediately before leaving a saloon the victim checked his back pocket and ascertained *296that his billfold was there, that just outside the saloon he was assaulted by the defendant and a companion, and that after his assailants had fled he discovered his billfold was missing and, upon a search of the area, the billfold could not be found. Clearly there was sufficient evidence to support the jury’s verdict.
The jury was adequately instructed concerning the essential elements of the offense by the judge’s charge as it was supplemented following the jury’s request for further instructions.
Affirmed.